DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
(i-e) reducing a rescue medication needed (claim 13); and
(ii-a) a capsule, 
in the reply filed on 2/19/2021 is acknowledged.
Claims 1, 3-4, 7-8, 10, 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of numerous terms: Anboxan®, Accolate®, Singular®, Zyflo®, Aerobid®, Asmanex®, Azmacort®, Dulera®, Flovent®, Pulmicort®, Symbicort®, Qvar®, Xolair®, each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumberland Pharmaceuticals (“Study NCT02216357: Trial to Determine the Safety of Oral Ifetroban in Patients With a History of Aspirin Exacerbated Respiratory Disease”; ClinicalTrials.gov archive; Version 1; 2014 Aug 12).
Cumberland Pharmaceuticals teaches a Phase 2 clinical trial to determine the safety of oral ifetroban in patients with a history of Aspirin Exacerbated Respiratory Disease (brief title).  The active arm utilized oral [Applicant elected] capsules, 200 mg per dose, once per day (3rd page).  Secondary outcome 8 is the amount of [Applicant elected] Rescue Medication required during the aspirin challenge (4th page).  Thus, the patient population, solid dosage capsule form and ifetroban dose are identical to the claimed method, and the secondary outcome taught corresponds to Applicant elected outcome.  Accordingly, the claims are anticipated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumberland Pharmaceuticals (“Study NCT02216357: Trial to Determine the Safety of Oral Ifetroban in Patients With a History of Aspirin Exacerbated Respiratory Disease”; ClinicalTrials.gov archive; Version 1; 2014 Aug 12) as applied to claims 13-14, 26-27 above, and further in view of Stephens (US 2009/0012136 A1; 2009; IDS reference).
inter alia, independent claim 13.  Regarding claim 13, the study does not explicitly teach the sodium salt of ifetroban.
Stephens teaches “as used herein, the term ifetroban includes both ifetroban and ifetroban sodium” [0059].  Stephens establishes that ifetroban sodium is a suitable salt form of ifetroban.  Thus, it would have been obvious to one of ordinary skill in the art to administer the sodium salt of ifetroban in place of oral ifetroban in the Cuberland Pharmaceutical trials, giving the method of claim 16.  The motivation would have been substitution of a suitable alternative salt form of ifetroban, delivering the same active compound in the clinical trial treatment of AERD.

Claims 13-14, 16, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laidlaw et al. (US 2015/0253327 A1; 2015 Sep, filed 2013, priority 2012); in view of Stephens (US 2009/0012136 A1; 2009; IDS reference); and Lee (“Aspirin-Exacerbated Respiratory Disease: Evaluation and Management”; 2011; Allergy Asthma Immunol. Res; 3(1): 3-10; doi: 10.4168/aair.2011.3.1.3; IDS reference).
Laidlaw describes methods relating to the diagnosis and treatment of aspirin-exacerbated respiratory disease (AERD) by detecting and/or measuring the level of platelet-bound leukocytes in a subject or a sample obtained from a subject (abstract).
[0036] Embodiments of the technology described herein relate to methods based upon the inventors' discovery that subjects with aspirin-exacerbated respiratory disease (AERD) have higher levels of platelet-adherent leukocytes (i.e. white blood cells which 
[0043] Preferably, the subject is a mammal. The mammal can be a human (see also [0067].
[0114] Conversely, treatments for AERD, including those known to one of ordinary skill in the art, can be administered to a subject identified as having AERD or at increased risk of having or developing AERD. Non-limiting examples of therapies for AERD can include … a thromboxane receptor antagonist; [see also [0120]] … Thromboxane receptor antagonists can include, but are not limited to, … BMS-180,291.  As evidenced by the SciFinder record for CAS Registry Number 143443-90-7 (accessed 3/23/2021), BMS 180291 corresponds to Ifetroban:

    PNG
    media_image1.png
    787
    1228
    media_image1.png
    Greyscale


Administering includes oral administration [0057].
Laidlaw establishes that AERD patients have higher levels of platelet-adherent leukocytes (i.e. white blood cells which are specifically bound to or can specifically bind to platelets), as compared to patients without AERD; treatments include ifetroban to humans via oral dosing.  Laidlaw does not teach the recited 200 mg daily dose of ifetroban, nor discusses rescue medications (although aspirin challenge inducing bronchoconstriction (an attack) would generally be treated via a rescue medication, as discussed below).  Laidlaw does not teach the sodium salt of ifetroban, nor the elected capsule dosage form.
Stephens teaches methods of the present invention may be practiced both in vitro and in vivo to inhibit, reduce or prevent platelet aggregation or blood coagulation, or to treat or prevent thrombosis and related cardiovascular diseases and disorders.  Methods of the present invention are practiced in vivo on patients, which include humans [0069].  
Stephens teaches methods of treating thrombosis and cardiovascular diseases using antithrombotic agents (abstract). Stephens discusses the use of aspirin to benefit patients with cardiovascular disease.  However, some patients are resistant to aspirin, some are aspirin sensitive and cannot avail themselves of the cardiovascular protection provided by aspirin [0010].  
[0028] FIG. 4 provides graphs depicting the antithrombotic activity of 100 nM or 350 nM ifetroban (103) versus aspirin in healthy volunteers (FIG. 4A) and aspirin-
[0029] FIG. 5 provides bar graphs showing the antithrombotic activity of 1 µM, 100 nM, and 350 nM ifetroban (103) versus aspirin in healthy volunteers (FIG. 5A) and aspirin-intolerant (AERD)-asthmatic patients (FIG. 5B) as determined using a collagen-induced platelet aggregation assay. As shown, a statistically significant inhibition of collagen-induced platelet aggregation was shown at concentrations >100 nM in both normal volunteers (P=0.0281) and AERD patients. NS indicates not significant.
[0031] FIG. 7 provides graphs depicting the antithrombotic activity of 1 µM, 350 nM, and 100 nM ifetroban versus aspirin in healthy volunteers (FIG. 7A) and aspirin-intolerant (AERD)-asthmatic patients (FIG. 7B) as determined by an arachidonic acid-induced platelet aggregation assay.
Each of these examples described by the above figures utilize ifetroban in aspirin-intolerant AERD-asthmatic patient.  However, the Examiner construes the examples, which use of ifetroban in these AERD patients, to correspond to in vitro testing demonstrating inhibition of platelet aggregation.  Thus, Stephens has been construed not to explicitly teach administration to AERD patients.  However, because most patients that respond to aspirin do not need alternative antithrombitic agents, the teaching of ifetroban administration to patients with thrombosis or cardiovascular disease (see claims 33 & 35; i.e., ifetroban administered to a human patient in need of Applicant elected treatment of AERD), is focused on patients that do not respond to aspirin or have aspirin intolerance, such as those with AERD.  Thus, from the teachings 
Regarding the dose of ifetroban, tablets of ifetroban comprise, inter alia, about 200 mg; in particular embodiments, a tablet formulation comprises about 200-250 mg of ifetroban [0098]. Suitable daily dosages include the range between 200 and 500 mg [0102], which encompasses the claimed dose, rendering obvious dosing of 200 mg/day.  
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Thus, the daily dosage of claim 13 is prima facie obvious.  
Regarding ifetroban sodium required by claim 16, [0059] teaches ifetroban includes ifetroban and ifetroban sodium, rendering use of ifetroban sodium obvious in therapy of AERD.
Regarding the elected capsule form (claim 27), administration to a patient may take the form of, for example, a capsule [0098], rendering obvious a capsule as solid dosage forms, according to claims 26-27, when delivering the obvious 200 mg dosage to a human patient with AERD. 

Regarding diagnosis of AERD, aspirin challenge is the gold standard for diagnosing AERD (see Laidlaw, [0067] & Lee, p. 4, 1st paragraph).  In the United States, oral aspirin challenges are performed.  The protocol used at the Scripps Clinic is found in Table 2 (4:1st paragraph).  Table 2:

    PNG
    media_image2.png
    1008
    799
    media_image2.png
    Greyscale


Lee establishes that aspirin challenge is the gold standard for diagnosis of AERD.  The patients subjected to asthmatic attack, have rescue inhalers available to them.  Responsiveness to therapy would characteristically be associated with a reduction of the use of said rescue inhalers.
The skilled artisan would have found it obvious to utilize the therapy of treating human patients with AERD with ifetroban as thromboxane receptor antagonist, as taught by Laidlaw and demonstrated by Stephens to reduce platelet activations in human patients with AERD.  Selection of the required 200 mg would have been obvious based on the teaching of this dosage by Stephens, and routine optimization within ranges encompassing this dosage.  Because reduction of the mechanism causing asthmatic type attacks in the presence of aspirin is indicated by Laidlaw, the skilled artisan would reasonably have expected the frequency of rescue medication to be reduced, giving the method of the claims.  Use of the aspirin challenge protocol would also have been obvious.  Because this is the gold standard for diagnosis of AERD, utilization of this challenge, perhaps in modified form, would have further demonstrated efficacy of the ifetroban treatment, and shown reduction in use of rescue inhaler medication, such as albuterol taught by Lee.

It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
See MPEP 2112.02 (II): when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  In the instant case, the dose of ifetroban is obvious based on the parameters taught by Stephens.  The result of reducing a rescue medication needed is construed as a result of following the prior art teaching of treating human patients with AERD with ifetroban, with an effective dose.  
Regarding the 200 mg dose, this dose is among those taught by Stephens.  As pointed out by MPEP 2144.05 (II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611